DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-31 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art of record discloses a continuously variable power-split transmission comprising a planetary gear mechanism arrangement having first, second and third planetary gear sets, an input shaft, and first, second and third output shafts, a change-speed gearbox which is connected to the first, the second and the third output shafts, a reverse gear mechanism, and a variator.
The prior art does not disclose the above in combination with: Each of the first, the second and the third planetary gear sets being assigned, in each case, one of the first, the second and the third output shafts and the input shaft being operatively connected in each of the first, the second and the third planetary gear sets via, in each case, one gearwheel pairing to, in each case, one of the first, the second and the third output shafts, the transmission being shiftable by the change-speed gearbox and the reverse gear mechanism into at least eight driving ranges, and the variator is set up to vary a transmission ratio of the transmission within the at least eight driving ranges, in each case, in a continuously variable manner and the variator being continuously operatively connected to a single planetary gear set of the first, the second and the third planetary gear sets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190242460 A1	Morrow; Jon J. et al.: discloses a continuously variable power-split transmission comprising a planetary gear mechanism arrangement having first, second planetary gear sets, an input shaft and first and second output shafts, but does not disclose the third gear set and output shafts.
US 8696509 B2		Panizzolo; Fabrizio et al.: discloses a continuously variable power-split transmission with the variator, the reverse mechanism, and two planetary gears.  But fails to disclose the third planetary mechanism and all the associated connections therewith.
US 8777790 B2		Grad; Karl et al.: discloses the three planetary gears, the variator and the reversing mechanism, but fails to disclose the proper connections of the output shafts of each of the planetary gears.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK D KNIGHT/Primary Examiner, Art Unit 3659